Citation Nr: 9913610	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-09 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating on an original claim for 
service connection for left foot tarsal condition, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for training from January 
1978 to March 1978.



This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1996 from the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein service connection for left 
foot tarsal condition was granted and assigned a 20 percent 
rating, effective as of October 16, 1995.  By means of a 
rating decision rendered in March 1998, the disability rating 
assigned for this disorder was increased to 30 percent, again 
effective as of October 16, 1995.

While the service connected disorder has been referred to as 
a left foot tarsal "coalition", we conclude that it is more 
properly termed a "condition".


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Actual loss of use of the left foot is not shown.


CONCLUSION OF LAW

The criteria for an increased rating for left foot tarsal 
condition are not met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.7,  4.71a, Diagnostic Code 5284 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, the veteran has presented a claim that is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  He has not 
alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him has been satisfied.

Service connection for a disability classified as left foot 
tarsal condition was granted by the North Little Rock RO by 
means of a rating decision dated in March 1996.  The RO noted 
that the veteran's service medical records showed that, while 
he had normal feet on enlistment, he was accorded treatment 
in service for left foot problems to include a calcaneal bar, 
antalgic gait, a rigid subtalor joint, and peroneal spasm.  
The RO also noted that the report of a November 1995 VA 
examination of the left foot revealed the presence of an 
antalgic gait that was attributed to his tarsal condition.  
The RO assigned a 20 percent rating for this disorder; as 
noted above, this rating was subsequently increased to 30 
percent.

The veteran, in seeking a rating greater than the current 30 
percent, in essence contends that his left foot disability is 
more severe than currently evaluated.  After a review of the 
record, however, the Board finds that his contentions are not 
supported by the evidence, and that his claim fails.

The severity of a left foot disability such as that 
manifested by the veteran is ascertained, for VA rating 
purposes, by application of the criteria set forth in 
Diagnostic Code 5284 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, § 4.71 (1998).  Under these 
criteria, the 30 percent rating currently in effect 
contemplates a foot disability productive of severe 
impairment.  A rating greater than 30 percent would be 
appropriate for actual loss of use of the foot; see Note 
following Diagnostic Code 5284.

The criteria for an increased rating are not met.  While the 
medical evidence indicates that the veteran's left foot may 
be significantly impaired, it does not demonstrate that he 
has actual loss of use thereof.  The report of the most 
recent clinical evaluation of his left foot, which is the 
report of an examination conducted 
in February 1996 by J. K. Smelz, M.D., of the University of 
Arkansas for Medical Sciences, shows that, while there was 
diminished range of left foot motion and tenderness to 
palpation, along with an antalgic gait, left foot impairment 
was not so significant as to constitute the equivalent of 
"actual loss of use of the foot."  To the contrary, the 
report indicates impressions to include "[l]eft foot pain 
with limited active and passive range of motion."  (Emphasis 
added.)  Again, the Board must emphasize that this evidence 
shows, by use of the word "limited," that there was less than 
"actual" loss of use of the left foot.  In addition, it is 
noted that medical records dated in May 1996 do not indicate 
that there was actual loss of use of the left foot.

In brief, the evidence does not demonstrate that the criteria 
for an increased rating are satisfied, nor does it show that 
the veteran's degree of impairment more nearly approximates 
the criteria for the next higher rating.  38 C.F.R. § 4.7 
(1998).  Moreover, the evidence does not demonstrate that his 
left foot tarsal condition results in functional impairment 
that is not adequately reflected by a rating deemed to 
represent severe impairment.  See Deluca v. Brown, 8 Vet. 
App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 (1998).  
Accordingly, the Board finds that an increased rating for 
left foot tarsal condition is not warranted.


ORDER

An increased rating for left foot tarsal condition is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


 

